Appeal from an amended order of the Supreme Court, Erie County (Shirley Troutman, J.), entered December 16, 2015. The amended order denied plaintiffs’ motion for leave to renew and/or reargue.
It is hereby ordered that said appeal from the amended order insofar as it denied leave to reargue is unanimously dismissed and the amended order is affirmed without costs.
Same memorandum as in Larke v Moore ([appeal No. 1] 150 AD3d 1620 [2017]).
Present—Smith, J.P., Carni, Lindley, DeJoseph and NeMoyer, JJ.